Citation Nr: 1001207	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a visual 
disability.

2.  Entitlement to service connection for speech problems.

3.  Entitlement to service connection for memory problems.

4.  Entitlement to service connection for sleep disturbance.

5.  Entitlement to service connection for joint and muscle 
pain.

6.  Entitlement to service connection for diarrhea.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a neurological 
disorder of the hands.

10.  Entitlement to service connection for a neurological 
disorder of the left foot.

11.  Entitlement to service connection for disability related 
to exposure to herbicides.

12.  Entitlement to service connection for disability related 
to exposure to radiation.

13.  Entitlement to service connection for disability related 
to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in October 2009.  A transcript of his hearing 
has been associated with the record.

The entitlement to service connection for speech problems, 
memory problems, sleep disturbance, joint and muscle pain, 
diarrhea, skin disorder, headaches, and neurological 
disorders of the hands and left foot, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A visual disability due to disease or injury was not 
manifest in service and is unrelated to service.

2.  There is no evidence of a disability that is related to 
exposure to herbicides in service.

3.  There is no evidence of a disability that is related to 
exposure to radiation in service.

4.  There is no evidence of a disability that is related to 
exposure to asbestos in service.


CONCLUSIONS OF LAW

1.  A disability due to disease or injury characterized by 
loss of vision was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  A disability related to herbicide exposure was not 
incurred in or aggravated during service.  38 U.S.C.A. § 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  A disability related to radiation exposure was not 
incurred in or aggravated during service.  38 U.S.C.A. § 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2009).

4.  A disability related to asbestos exposure was not 
incurred in or aggravated during service.  38 U.S.C.A. § 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in March 2005 discussed the evidence necessary 
to support a claim of entitlement to service connection.  The 
Veteran was asked to identify the specific disabilities that 
resulted from exposure to herbicides, radiation, and 
asbestos.  The evidence of record was discussed.  The Veteran 
was told that VA could help him obtain pertinent records.

In April 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified records have  been obtained.  The Veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board acknowledges that the Veteran has not been afforded 
VA medical examinations with respect to these claims.  
However, the Board finds that a VA examination is not 
necessary in order to decide these claims. There are two 
pivotal cases which address the need for a VA examination, 
Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. 
Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court 
held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Id. at 81.  In Duenas, the Court held that a 
VA examination is necessary when the record: (1) contains 
competent evidence that the Veteran has persistent or 
recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active 
military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for a visual disability due to 
disease or injury.  Further, the Board finds that there is 
otherwise no credible evidence of any in-service disease or 
injury in either eye, and no competent evidence otherwise 
showing that the claimed disability was incurred in service.  

With respect to the claims based on exposure to herbicides, 
asbestos, and radiation, the Board acknowledges that there 
are instances in which lay testimony can serve to establish 
an association between service and the claimed disability or 
death for the purpose of satisfying the criteria of McLendon.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  For 
example, a lay person may be competent to offer testimony on 
certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology can satisfy 
the requirements of McLendon.  However, the Board finds that 
a lay person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as linking current 
health problems to exposure to chemicals or radiation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran's lay assertions alone can serve to establish any 
association between any current health problems and such 
claimed exposures.  Furthermore, as will be discussed in 
greater detail below, the Veteran has not actually pointed to 
any current disabilities that he believes to be related to 
these alleged exposures.  As there is no competent evidence 
suggesting any association with service, and, in fact, the 
Veteran has not even identified what specific disabilities he 
believes to be secondary to such exposures, the Board finds 
that an examination is not warranted under the criteria set 
forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003).

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

As an initial matter, the Board notes that the Veteran is 
receipt of a Combat Infantry Badge and is thus shown to have 
performed combat service.  For injuries alleged to have been 
incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) 
provide a relaxed evidentiary standard of proof to determine 
service connection.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  This provision does not establish a presumption 
of service connection; rather, it eases a combat Veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
Id. at 392.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in- 
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Visual Disability

Service treatment records indicate the Veteran's report of 
wearing contact lenses or glasses on enlistment examination 
in December 2002.  Physical examination revealed distant 
vision of 20/400 bilaterally, correctable to 20/25.  Near 
vision was 20/200 bilaterally, correctable to 20/30 on the 
right and 20/40 on the left.  There is no indication of any 
disease or injury in service.  On discharge examination in 
September 2004, the Veteran's distant vision was 20/200 
bilaterally, correctable to 20/40 on the right and to 20/30 
on the left.  Near vision was 20/100 bilaterally, correctable 
to 20/40 on the right and 20/50 on the left.  The summary of 
defects and diagnoses included a notation of glasses.  In 
February 2005, the Veteran acknowledged that he had undergone 
a separation examination in September 2004 and that there had 
been no significant change in his medical condition since 
that examination.

No visual disability was diagnosed on VA general medical 
examination in April 2005.

At his October 2009 hearing, the Veteran testified that on 
discharge examination, he was told that he was losing sight 
in both eyes.  

Upon review of the record, the Board finds that service 
connection is not warranted for a visual disability.  As an 
initial matter, the Board observes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  VAOPGCPREC 82-90 
(July 18, 1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term "disease" 
is broadly defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  On the other hand, the 
term "defects" would be definable as structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

With respect to the Veteran's visual acuity, the Board 
acknowledges that the Veteran is competent to report a 
decrease in acuity.  However, he has not claimed any eye 
injury as a consequence of combat, so the provisions of 38 
U.S.C.A. § 1154(b) are not for application with respect to 
this issue.  Furthermore, while he may be competent to 
reported decreased visual acuity, objective testing in 
service revealed virtually no change in the Veteran's visual 
acuity during service.  In fact, the reported findings show 
improvement in the Veteran's visual acuity at discharge, and 
the Board places more probative weight on the results of 
contemporaneous objective clinical testing than on the 
Veteran's lay assertions.

Moreover, the Veteran is not competent to establish a 
diagnosis of a specific type of visual disability or its 
underlying etiology, as that is a complex medical issue in 
this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
As noted above, absent superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, even if visual acuity decreased in service, as this 
is not a disease or injury within the meaning of applicable 
legislation relating to service connection.  The evidence 
contains no suggestion of any superimposed disease or injury.  
The pertinent records reveal no ocular diseases.  The most 
probative evidence establishes that there is no superimposed 
disease or injury which has resulted in the claimed vision 
loss.  As such, the Board must conclude that the 
preponderance of the evidence is against service connection 
for vision loss.

	Herbicide, Radiation,  and Asbestos Exposure

Service records are negative for any documented exposure to 
herbicides, radiation, or asbestos.  

The Veteran submitted his claim for service connection in 
March 2005.  He indicated that he was exposed to Agent Orange 
and radiation in Iraq, and to asbestos in military 
facilities.  In the spaces allowed for identification of the 
related disabilities, the Veteran entered a question mark.  

In March 2005, the RO requested that the Veteran identify the 
specific disabilities caused by exposure to Agent Orange, 
radiation, and asbestos.  The Veteran did not respond.

At his October 2009 hearing, the Veteran testified to his  
belief that he was exposed to Agent Orange.  He indicated 
that he was told to clean out a shed, and that within that 
shed were 55-gallon drums that contained Agent Orange.  He 
also stated that he was exposed to asbestos when he unloaded 
crates containing it from a truck.  He stated that following 
exposure, he was sick for several weeks with vomiting, high 
fevers, nausea, and weakness.  



		Herbicides

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.   Because it has not been shown that 
the Veteran served in the Republic of Vietnam or any other 
area that was affected by the use of herbicides, the Board 
may not presume that the Veteran was exposed to an herbicide 
agent, to include Agent Orange, during service.  Accordingly, 
the presumptive provisions of 38 U.S.C.A. § 1116 (for 
disabilities due to herbicide exposure) do not apply to the 
claims of entitlement to service connection for diabetes 
mellitus, peripheral neuropathy, and arteriosclerotic heart 
disease.

Although presumptive service connection is not warranted, the 
Veteran is not precluded from establishing service connection 
a claimed disability on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

Upon consideration of the pertinent evidence, the Board has 
determined that service connection is not warranted for 
disability related to herbicide exposure.  In this regard, 
the Board observes that neither the service treatment records 
nor the Veteran's service personnel records suggest that the 
Veteran was exposed to Agent Orange or any other herbicide in 
service.  The Veteran has stated that he was ordered to clean 
out a shed that contained 55-gallon drums, and that he 
believed that they contained Agent Orange.  This claim has 
not been substantiated, and, in fact, it appears from his 
statements that he is speculating as to the contents of the 
drums.  Moreover, even presuming that he was exposed to 
herbicides or other toxic chemicals, the Board notes that the 
Veteran has failed, despite requests for more information, to 
identify any current disability that he believes may be 
related to his claimed exposure.  At his hearing, he 
testified that he was sick for several weeks following the 
claimed exposure.  Service treatment records do not document 
treatment for the claimed symptoms, and the Veteran has not 
reported any continuity of symptomatology since service that 
he believed to be related to that exposure.

Finally, the Board notes that there is no recorded diagnosis 
of a disability that is related to the claimed herbicide 
exposure.  Absent a disease or injury incurred during service 
or as a consequence of a service-connected disability, the 
basic compensation statutes cannot be satisfied.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001).  Also, in the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because 
there is no evidence of a residual disorder caused by 
herbicide exposure related to the Veteran's service, service 
connection must be denied.

		Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Here, the objective record does not suggest that the Veteran 
was exposed to radiation in service.  Neither the service 
treatment records nor the Veteran's service personnel records 
suggest that he was exposed to radiation in service.  While 
the Veteran has described the some of the circumstances 
surrounding his alleged exposure to various substances in 
service, it is clear how he believes he was exposed to 
radiation, and, in fact, his assertions that he was present 
around radiation appear speculative.  Moreover, even assuming 
such exposure, the Veteran has failed, despite requests for 
more information, to identify any current disability that is 
related to his claimed exposure, and he has not identified 
any continuity of symptomatology since service.

Finally, the Board notes that there is no recorded diagnosis 
of a disability that is related to the claimed exposure to 
radiation.  Absent a disease or injury incurred during 
service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez , supra.  Also, in the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer, supra.  Therefore, because there 
is no lay or medical evidence of a residual disorder caused 
by asbestos exposure related to the Veteran's service, 
service connection must be denied.

		Asbestos

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, the asbestos 
advisory information contained in the Manual M21-1MR provides 
some guidance with respect to the general effects of asbestos 
exposure and the disabilities resulting there from.  This 
information indicates that the primary disabilities resulting 
from asbestos exposure are respiratory in nature such as: 
fibrosis; interstitial pulmonary fibrosis, also called 
asbestosis; tumors; pleural effusions; and, pleural plaques.  
Cancer is also a known residual disability of asbestos 
exposure with respiratory cancer including mesotheliomas of 
pleura and peritoneum, and cancer of the lung, bronchus, 
larynx and pharynx being the most common.  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9, b.

While this section of the M21 does not create any 
presumptions of service connection based upon exposure to 
asbestos, it does provide guidelines to inform and 
adjudicators with respect to asbestos exposure and commonly 
resulting disabilities.  Dyment v. West, 13 Vet. App. 141 
(1999).

Upon consideration of the pertinent evidence, the Board has 
determined that service connection is not warranted for 
disability related to asbestos exposure.  In this regard, the 
Board observes that the objective record does not suggest 
that the Veteran was exposed to asbestos in service.  
Moreover, even presuming exposure, the Board notes that the 
Veteran has failed, despite requests for more information, to 
identify any current disability that is related to his 
claimed exposure.  At his hearing, he testified that he was 
sick for several weeks following the claimed exposure.  
However, service treatment records do not document treatment 
for the claimed symptoms, and, again, he has not identified 
any continuity of symptomatology since service.

Finally, the Board notes that there is no recorded diagnosis 
of a disability that is related to the claimed exposure.  
Absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez , supra.  Also, in the absence of proof of a present 
disability, there can be no valid claim.  See Brammer, supra.  
Therefore, because there is no lay or medical evidence of a 
residual disorder caused by asbestos exposure related to the 
Veteran's service, service connection must be denied.


ORDER

Entitlement to service connection for a visual disability is 
denied.

Entitlement to service connection for disability related to 
exposure to herbicides is denied.

Entitlement to service connection for a disability related to 
exposure to radiation is denied.

Entitlement to service connection for disability related to 
exposure to asbestos is denied.



REMAND

The Veteran seeks service connection for speech and memory 
problems, as well as sleep disturbance.  The Board notes that 
the Veteran is currently in receipt of service-connected 
disability benefits for depression, with a 70 percent 
evaluation.  It is unclear whether these reported symptoms 
are related to the Veteran's psychiatric disorder, or whether 
they are separately diagnosable disorders.  The Board has 
determined that a current examination is necessary to address 
these reported symptoms, to include whether they are related 
to the service-connected psychiatric disorder, or whether 
they constitute separate diagnoses.

The Veteran also seeks service connection for joint and 
muscle pain, diarrhea, a skin disorder, headaches, and 
neurological disorders of the hands and left foot.  He states 
that these symptoms began during and after his service in 
Iraq.  In this regard, the Board observes that service 
connection may be granted to a Persian Gulf Veteran who 
exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2009).  A cursory VA general 
medical examination was carried out in April 2005, but the 
examiner did not address whether there are objective 
indications of chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  In light of the Veteran's claims and 
testimony, the Board has concluded that a Gulf War Protocol 
examination is warranted to address these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination or examinations to determine 
whether the claimed speech problems, 
memory problems, and sleep disturbance 
are symptoms of his service-connected 
depression, or whether they are 
separately diagnosable entities.  All 
necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  The claims file and a copy of 
this remand should be provided to the 
examiner for review.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion as 
to whether there are speech problems, 
memory problems, or sleep disturbance.  
With respect to any currently present 
findings, the examiner should indicate 
whether such finding is a symptom of the 
Veteran's service-connected depression.  
If any symptom is found to be unrelated 
to the service-connected depression, the 
examiner should to the best of his/her 
knowledge, indicate whether such is a 
separately diagnosable entity.

If the examiner(s) determine that the 
claimed sleep disturbance is not a 
symptom of the Veteran's psychiatric 
disorder, he/she should specifically 
determine whether the Veteran's 
complaints of muscle and joint pain are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the Veteran's 
complaints of sleep disturbance.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of any currently present 
disorder productive of muscle and joint 
pain.   The examiner should note and 
detail all reported signs and symptoms of 
muscle and joint pain, to include details 
about the onset, frequency, duration, and 
severity of all complaints relating to 
muscle pain and joint pain, and indicate 
what precipitates and what relieves them.  
The examiner should determine whether 
there are any objective medical 
indications that the Veteran is suffering 
from chronic muscle and joint pain.

The examiner should specifically 
determine whether the Veteran's 
complaints of muscle and joint pain are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the Veteran's 
complaints.  Symptom-based "diagnoses," 
such as arthralgia, are not considered as 
diagnosed conditions for compensation 
purposes.

3.  Schedule the Veteran for a VA 
gastrointestinal examination to determine 
the etiology of any currently present 
gastrointestinal disorder.  The claims 
folder, to include a copy of this Remand 
must be made available to and reviewed by 
the examiner.  All necessary testing 
should be conducted.

The examiner should note and detail all 
reported signs and symptoms of a 
gastrointestinal disorder, to include 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to diarrhea, flatulence, and 
gastrointestinal discomfort, and indicate 
what precipitates and what relieves them.  
The examiner should determine whether 
there are any objective medical 
indications that the Veteran is suffering 
from signs and symptoms of a 
gastrointestinal disorder.  The examiner 
should specifically determine whether the 
Veteran's complaints of diarrhea are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the Veteran's 
complaints.  Symptom-based "diagnoses," 
such as diarrhea, are not considered as 
diagnosed conditions for compensation 
purposes.  

If the Veteran's gastrointestinal 
complaints are ascribed to a known 
disease entity, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that that disorder 
is etiologically related to the Veteran's 
active military service.

4.  Schedule the Veteran for a VA 
dermatological examination to determine 
the etiology of any currently present 
skin disorder.  The claims folder, to 
include a copy of this Remand must be 
made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted.

The examiner should note and detail all 
reported signs and symptoms of a skin 
disorder, to include details about the 
onset, frequency, duration, and severity 
of all complaints, and indicate what 
precipitates and what relieves them.  The 
examiner should determine whether there 
are any objective medical indications 
that the Veteran is suffering from signs 
and symptoms of a skin disorder.  The 
examiner should specifically determine 
whether the Veteran's complaints are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the Veteran's 
complaints.  Symptom-based "diagnoses" 
are not considered as diagnosed 
conditions for compensation purposes.  

If the Veteran's skin complaints are 
ascribed to a known disease entity, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that that disorder is etiologically 
related to the Veteran's active military 
service.

5.  Schedule the Veteran for a VA 
neurological examination to determine the 
etiology of any currently present 
headaches and neurological symptoms of 
the hands and left foot.  The claims 
folder, to include a copy of this Remand 
must be made available to and reviewed by 
the examiner.  All necessary testing 
should be conducted.

The examiner should note and detail all 
reported signs and symptoms of a 
neurological disorder involving the hands 
and left foot, as well as headaches.  
Such should include details about the 
onset, frequency, duration, and severity 
of all complaints, and indicate what 
precipitates and what relieves them.  The 
examiner should determine whether there 
are any objective medical indications 
that the Veteran is suffering from signs 
and symptoms of any neurological disorder 
involving headaches, or the hands and 
left foot.  

The examiner should specifically 
determine whether the Veteran's 
neurological complaints are attributable 
to any known diagnostic entity.  If not, 
the examiner should specifically state 
whether he is unable to ascribe a 
diagnosis to the Veteran's complaints.  
Symptom-based "diagnoses" are not 
considered as diagnosed conditions for 
compensation purposes.  

If the Veteran's neurological complaints 
are ascribed to a known disease entity, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that that disease entity is 
etiologically related to the Veteran's 
active military service.

6.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

7.  Readjudicate the claims on appeal, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.   If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


